Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1-4, 6-10, 12, 14, 17-18, 20-22, 24, 26, 28-31 under Chappa and Strahl have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lindemann in view of Thomasson and further in view of Margolis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 20-21, 24, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al (US 6,118,877) in view of Thomasson (US 2007/0206825 A1) and further in view of Margolis et al (US 2012/0130271 A1).
Regarding claim 1, Lindemann et al disclose a method, comprising: receiving a first set of sound signals at one or more sound inputs of a first hearing prosthesis located at a first ear of a recipient (Lindemann et al; col 3; lines 45-60; microphone 102); operating the first hearing prosthesis in a sound processing mode to convert the first set of sound signals into output signals for use in stimulating the first ear of a recipient (Lindemann et al; col 3; lines 45-60; normal hearing mode); while operating in an ipsilateral testing-assistance mode, delivering, by the first hearing prosthesis, test stimulation to the first ear of the recipient (Lindemann et al; col 4; lines 8-20), wherein operating in the ipsilateral testing-assistance mode comprises assisting testing of the first hearing prosthesis to set operational characteristics of the first hearing prosthesis (Lindemann et al; col 4; lines 8-20); but do not expressly disclose while operating in the ipsilateral testing-assistance mode, performing a first type of sound remediation on the first ear of the recipient during the delivering of the test stimulation; and while operating in a contralateral testing assistance testing-assistance mode, performing, by the first hearing prosthesis, a second type of sound remediation on the first ear of the recipient, wherein operating in the contralateral testing-assistance mode comprises assisting testing of a second hearing prosthesis to set operational characteristics of the second hearing prosthesis located at a second ear of the recipient. However, in the same field of endeavor, Thomasson discloses a method wherein while operating in the ipsilateral testing-assistance mode, performing a first type of sound remediation on the first ear of the recipient during the delivering of the test stimulation (Thomasson; Para [0032][0025]; noise reduction at filter 41 filtering out ambient noise from mic 14). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the ipsilateral testing assistance mode taught by Thomasson during the testing mode taught by Lindemann. The motivation to do so would have been to avoid the expenses of sonic isolation booth. Moreover, in the same field of endeavor, Margolis discloses a method comprising and while operating in a contralateral testing assistance testing-assistance mode, performing, by the first hearing prosthesis, a second type of sound remediation on the first ear of the recipient (Margolis; col 5; lines 20-35; masking noise at contralateral ear of testing ear), wherein operating in the contralateral testing-assistance mode comprises assisting testing of a second hearing prosthesis to set operational characteristics of the second hearing prosthesis located at a second ear of the recipient (Margolis; col 5; lines 20-35; outputting masking noise at contralateral hearing device). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the testing assistance taught by Margolis as testing assistance in the method taught by Lindemann. The motivation to do so would have been to improve the reliability of the hearing test.

Regarding claim 31, Lindemann et al in view of Thomasson and further in view of Margolis disclose the method of claim 1, but do not expressly disclose wherein performing of the second type of sound remediation includes detection and remediation of test stimulation generated by a second hearing prosthesis. Moreover, in the same field of endeavor, Margolis discloses a method wherein performing of the second type of sound remediation includes detection and remediation of test stimulation generated by a second hearing prosthesis (Margolis; col 5; lines 20-35; outputting masking noise at contralateral hearing device). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the testing assistance taught by Margolis as testing assistance in the method taught by Lindemann. The motivation to do so would have been to improve the reliability of the hearing test.
Regarding claim 20, Lindemann et al disclose a first hearing prosthesis, comprising: one or more sound inputs (Lindemann et al; col 3; lines 45-60; microphone 102); and one or more processors configured to: operate in a sound processing mode to convert sound signals received at the one or more sound inputs into output signals for use in stimulating a first ear of a recipient (Lindemann et al; col 3; lines 45-60; normal hearing mode), selectively operate in a first testing-assistance mode to perform test sound generation (Lindemann et al; col 4; lines 8-20) but do not expressly disclose and one or more testing remediation operations to support testing of the first hearing prosthesis, wherein the remediation operations comprise providing remediation stimulation to the first ear via the first hearing prosthesis during delivery of test stimulation to the first ear of the recipient, and selectively operate in a second testing-assistance mode to perform test remediation of test sounds generated by a second hearing prosthesis located at a second ear of the recipient. However, Thomasson discloses a hearing aid comprising one or more testing remediation operations to support testing of the first hearing prosthesis, wherein the remediation operations comprise providing remediation stimulation to the first ear via the first hearing prosthesis during delivery of test stimulation to the first ear of the recipient (Thomasson; Para [0032][0025]; noise reduction at filter 41 filtering out ambient noise from mic 14). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the ipsilateral testing assistance mode taught by Thomasson during the testing mode taught by Lindemann. The motivation to do so would have been to avoid the expenses of sonic isolation booth. Moreover, in the same field of endeavor, Margolis discloses a hearing aid comprising and selectively operate in a second testing-assistance mode to perform test remediation of test sounds generated by a second hearing prosthesis located at a second ear of the recipient (Margolis; col 5; lines 20-35; masking noise at contralateral ear of testing ear). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the testing assistance taught by Margolis as testing assistance in the method taught by Lindemann. The motivation to do so would have been to improve the reliability of the hearing test.

Regarding claim 21, Lindemann et al in view of Thomasson and further in view of Margolis disclose the first hearing prosthesis of claim 20, but do not expressly disclose wherein to selectively operate in the second testing-assistance mode, the one or more processors are configured to: remediate distracting sounds perceived at the first ear of the recipient during delivery of test stimulation to the second ear of the recipient via the second hearing prosthesis. Moreover, in the same field of endeavor, Margolis discloses a hearing aid comprising wherein to selectively operate in the second testing-assistance mode, the one or more processors are configured to: remediate distracting sounds perceived at the first ear of the recipient during delivery of test stimulation to the second ear of the recipient via the second hearing prosthesis (Margolis; col 5; lines 20-35; masking noise at contralateral ear of testing ear). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the testing assistance taught by Margolis as testing assistance in the method taught by Lindemann. The motivation to do so would have been to improve the reliability of the hearing test.

Regarding claim 24, Lindemann et al in view of Thomasson and further in view of Margolis disclose the first hearing prosthesis of claim 21, but do not expressly disclose wherein the distracting sounds perceived at the first ear of the recipient include ambient noise perceived at the first ear of the recipient. However, Thomasson discloses a hearing aid wherein the distracting sounds perceived at the first ear of the recipient include ambient noise perceived at the first ear of the recipient (Thomasson; Para [0032][0025]; noise reduction at filter 41 filtering out ambient noise from mic 14). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the ipsilateral testing assistance mode taught by Thomasson during the testing mode taught by Lindemann. The motivation to do so would have been to avoid the expenses of sonic isolation booth.

Regarding claim 30, Lindemann et al in view of Thomasson and further in view of Margolis disclose the first hearing prosthesis of claim 20, but do not expressly disclose wherein the one or more testing remediation operations of the first testing-assistance mode do not remediate the test sounds generated by the first hearing prosthesis. However, in the same field of endeavor, Thomasson discloses a hearing aid wherein the one or more testing remediation operations of the first testing-assistance mode do not remediate the test sounds generated by the first hearing prosthesis (Thomasson; Para [0032][0025]; noise reduction at filter 41 filtering out ambient noise from mic 14). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the ipsilateral testing assistance mode taught by Thomasson during the testing mode taught by Lindemann. The motivation to do so would have been to avoid the expenses of sonic isolation booth.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al (US 6,118,877) in view of Thomasson (US 2007/0206825 A1) and further in view of Margolis et al (US 2012/0130271 A1) and further in view of Searchfield et al (US 2012/0283593 A1).
Regarding claim 2, Lindemann et al in view of Thomasson and further in view of Margolis disclose the method of claim 1, but do not expressly disclose wherein the performing of the first type of sound remediation comprises: delivering clinical tinnitus masking stimulation to the first ear of the recipient. However, in the same field of endeavor, Searchfield et al disclose a method wherein the performing of the first type of sound remediation comprises: delivering clinical tinnitus masking stimulation to the first ear of the recipient to mask the tinnitus noise (Searchfield et al; Para [0004]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tinnitus masking taught by Searchfield as testing assistance in the method taught by Lindemann. The motivation to do so would have been to improve the sound outputted by the hearing device.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al (US 6,118,877) in view of Thomasson (US 2007/0206825 A1) and further in view of Margolis et al (US 2012/0130271 A1) and further in view of Shennib (US 2015/0025413 A1).
Regarding claim 3, Lindemann et al in view of Thomasson and further in view of Margolis disclose the method of claim 1, but do not expressly disclose wherein the performing of the first type of sound remediation comprises masking ambient noise at the first ear of the recipient. However, in the same field of endeavor, Shennib discloses a method wherein the performing of the first type of sound remediation comprises masking ambient noise at the first ear of the recipient (Shennib; Para [0052]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the noise masking taught by Shennib as testing assistance in the method taught by Lindemann. The motivation to do so would have been to improve the sound outputted by the hearing device.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al (US 6,118,877) in view of Thomasson (US 2007/0206825 A1) and further in view of Margolis et al (US 2012/0130271 A1) and further in view of Hiu et al (NPL, Hearing Screening for School children utility of noise cancelling headphones).
Regarding claim 4, Lindemann et al in view of Thomasson and further in view of Margolis and further in view of Shennib disclose the method of claim 3, but do not expressly disclose wherein masking ambient noise comprises performing active noise cancellation to reduce a level of the ambient noise at the first ear of the recipient. However, in the same field of endeavor, Hiu et al disclose a method wherein masking ambient noise comprises performing active noise cancellation to reduce a level of the ambient noise at the first ear of the recipient (Hiu et al; Page 2; col 2; lines 5-20). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the noise cancelling taught by Hiu as testing assistance in the method taught by Lindemann. The motivation to do so would have been to improve the sound outputted by the hearing device.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al (US 6,118,877) in view of Thomasson (US 2007/0206825 A1) and further in view of Margolis et al (US 2012/0130271 A1) and further in view of and further in view of Shennib (US 2015/0025413 A1) and further in view of Rix et al (US 2015/0358745 A1).
Regarding claim 6, Lindemann et al in view of Thomasson and further in view of Margolis and further in view of Shennib’413 disclose the method of claim 3, but do not expressly disclose further comprising: monitoring a level of the ambient noise at least one of prior to or during delivery of the test stimulation to the first ear of the recipient. However, in the same field of endeavor, Rix et al disclose an earpiece further comprising: monitoring a level of the ambient noise at least one of prior to or during delivery of the test stimulation to the first ear of the recipient (Rix et al; Para [0055]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the distracting noise remediation taught by Rix as interference noise reduction in the hearing aids taught by Lindemann. The motivation to do so would have been to improve the effectiveness of the hearing test.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al (US 6,118,877) in view of Thomasson (US 2007/0206825 A1) and further in view of Margolis et al (US 2012/0130271 A1) and further in view of Shennib et al (US 2016/0166181 A1).
Regarding claim 7, Lindemann et al in view of Thomasson and further in view of Margolis and further in view of Shennib’413 disclose the method of claim 6, but do not expressly disclose further comprising: determining, based on a level of the ambient noise during the delivery of the test stimulation to, that perception of the test stimulation by the recipient was likely affected by the ambient noise; and initiating generation of a notification to a user indicating that perception of the test stimulation by the recipient was likely affected by the ambient noise. However, in the same field of endeavor, Shennib’181 discloses an earpiece further comprising: determining, based on a level of the ambient noise during the delivery of the test stimulation to, that perception of the test stimulation by the recipient was likely affected by the ambient noise (Shennib’181; Para [0040]); and initiating generation of a notification to a user indicating that perception of the test stimulation by the recipient was likely affected by the ambient noise (Shennib’181; Para [0040]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the distracting noise remediation taught by Shennib’181 as interference noise reduction in the hearing aids taught by Lindemann. The motivation to do so would have been to improve the effectiveness of the hearing test.

Regarding claim 8, Lindemann et al in view of Thomasson and further in view of Margolis and further in view of Shennib’413 disclose the method of claim 6, but do not expressly disclose wherein the performing of the first type of remediation comprises: generating remediation stimulation based on the level of the ambient noise; and delivering the remediation stimulation to the recipient. However, in the same field of endeavor, Shennib’181 discloses an earpiece wherein the performing of the first type of remediation comprises: generating remediation stimulation based on the level of the ambient noise (Shennib’181; Para [0040]); and delivering the remediation stimulation to the recipient (Shennib’181; Para [0040]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the distracting noise remediation taught by Shennib’181 as interference noise reduction in the hearing aids taught by Lindemann. The motivation to do so would have been to improve the effectiveness of the hearing test.

Claims 9-10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618 A1) in view of Shennib (US 2015/0358745 A1) and further in view of Shennib (US 2015/0025413 A1).
Regarding claim 9, Boesen et al disclose a method, comprising: delivering, by a first hearing prosthesis, test stimulation to a first ear of a recipient (Boesen; Para [0011]; reproducing test signals at a first ear); detecting a presence of the test stimulation at a second ear of the recipient (Boesen; Para [0033]; internal microphone at contralateral earphone); and delivering, based on the detecting of the presence of the test simulation at the second ear, remediation of the test stimulation to the second ears ear of the recipient (Boesen; Para [0033][0031]; masking sound at opposite ear of examination ear based on microphone signals) but do not expressly disclose detecting a presence of a sound at the first ear of the recipient other than the test stimulation; and delivering, based on the detecting the sound at the first ear of the recipient other than the test stimulation, remediation of the sound to the first ear of the recipient. However, in the same field of endeavor, Shennib’745 discloses a method comprises detecting a presence of a sound at the first ear of the recipient other than the test stimulation (Shennib’745; Para [0049]; noise detecting at tested ear). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the noise detecting taught by Shennib as testing assistance in the method taught by Boesen. The motivation to do so would have been to prevent the contamination of the testing sound. Moreover, in the same field of endeavor, Shennib’413 discloses a method wherein the performing of the first type of sound remediation comprises masking ambient noise at the first ear of the recipient (Shennib’413; Para [0052]; masking noise at test ear). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the noise masking taught by Shennib as testing assistance in the method taught by Boesen. The motivation to do so would have been to improve the sound outputted by the hearing device.

Regarding claim 10, Boesen in view of Shennib’745 and further in view of Shennib’413 disclose the method of claim 9, wherein the detecting of the test stimulation is performed by a second hearing prosthesis and is in response to a selected contralateral testing mode of the second hearing prosthesis (Boesen; Para [0033]; internal microphones 71).

Regarding claim 18, Boesen in view of Shennib’745 and further in view of Shennib’413 disclose the method of claim 9, further comprising: generating the remediation based on one or more attributes of the test stimulation (Boesen; Para [0033]).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618 A1) in view of Shennib (US 2015/0358745 A1) and further in view of Shennib (US 2015/0025413 A1) and further in view of Polley et al (US 2014/0257131 A1).
Regarding claim 12, Boesen in view of Shennib’745 and further in view of Shennib’413 disclose the method of claim 10, but do not expressly disclose further comprising: delivering clinical tinnitus masking stimulation to the second ear in response to a selection of a contralateral testing mode of the second hearing prosthesis. However, in the same field of endeavor, Polley et al disclose a method further comprising: delivering clinical tinnitus masking stimulation to the second ear in response to a selection of a contralateral testing mode of the second hearing prosthesis (Polley et al; Para [0067]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tinnitus masking taught by Polley as testing assistance in the method taught by Boesen. The motivation to do so would have been to improve the sound outputted by the hearing device.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618 A1) in view of Shennib (US 2015/0358745 A1) and further in view of Shennib (US 2015/0025413 A1) and further in view of Vaudrey (US 6,396,930 B1).
Regarding claim 14, Boesen in view of Shennib’745 and further in view of Shennib’413 disclose the method of claim 10, but do not expressly disclose further comprising: performing active noise cancellation to reduce a level of ambient noise perceived at the second ear of the recipient in response to a selection of a contralateral testing mode of the second hearing prosthesis. However, in the same field of endeavor, Vaudrey discloses an earpiece further comprising: performing active noise cancellation to reduce a level of ambient noise perceived at the second ear of the recipient in response to a selection of a contralateral testing mode of the second hearing prosthesis (Vaudrey; col 2; lines 35-40). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the distracting noise remediation taught by Vaudrey as interference noise reduction in the hearing devices taught by Boesen. The motivation to do so would have been to improve the effectiveness of the hearing test.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618 A1) in view of Shennib (US 2015/0358745 A1) and further in view of Shennib (US 2015/0025413 A1) and further in view of Vaudrey (US 6,396,930 B1) and further in view of Shennib et al (US 2016/0166181 A1).
Regarding claim 17, Boesen in view of Shennib’745 and further in view of Shennib’413 and further in view of Vaudrey disclose the method of claim 14, but do not expressly disclose further comprising: determining, based on a level of the ambient noise during the delivery of the test stimulation to the first ear of the recipient, that perception of the test stimulation by the recipient was likely affected by the ambient noise; and initiating generation of a notification to a user indicating that perception of the test stimulation by the recipient was likely affected by the ambient noise. However, in the same field of endeavor, Shennib discloses an earpiece further comprising: determining, based on a level of the ambient noise during the delivery of the test stimulation to, that perception of the test stimulation by the recipient was likely affected by the ambient noise (Shennib; Para [0040]); and initiating generation of a notification to a user indicating that perception of the test stimulation by the recipient was likely affected by the ambient noise (Shennib; Para [0040]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the distracting noise remediation taught by Rix as interference noise reduction in the hearing aids taught by Boesen. The motivation to do so would have been to improve the effectiveness of the hearing test.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618 A1) in view of Shennib (US 2015/0358745 A1) and further in view of Shennib (US 2015/0025413 A1) and further in view of Shennib et al (US 2016/0166181 A1).
Regarding claim 28, Boesen in view of Shennib’745 and further in view of Shennib’413 disclose the method of claim 9, but do not expressly disclose wherein the detecting of the presence of the test stimulation is in response to selection of a contralateral testing mode of a second hearing prosthesis. However, in the same field of endeavor, Shennib discloses a method wherein the detecting of the presence of the test stimulation is in response to selection of a contralateral testing mode of a second hearing prosthesis (Shennib; Para [0040]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the distracting noise remediation taught by Shennib as interference noise reduction in the hearing aids taught by Boesen. The motivation to do so would have been to improve the effectiveness of the hearing test.

Regarding claim 29, Boesen in view of Shennib’745 and further in view of Shennib’413 disclose the method of claim 9, but do not expressly disclose further comprising inhibiting remediation, by the first hearing prosthesis, of testing sounds in response to a selection of an ipsilateral testing mode of the first hearing prosthesis. However, in the same field of endeavor, Shennib discloses a method wherein the detecting of the presence of the test stimulation is in response to selection of a contralateral testing mode of a second hearing prosthesis (Shennib; Para [0040]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the distracting noise remediation taught by Shennib as interference noise reduction in the hearing aids taught by Boesen. The motivation to do so would have been to improve the effectiveness of the hearing test.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al (US 6,118,877) in view of Thomasson (US 2007/0206825 A1) and further in view of Margolis et al (US 2012/0130271 A1) and further in view of Boesen (US 2018/0063618 A1).
Regarding claim 22, Lindemann et al in view of Thomasson and further in view of Margolis disclose the first hearing prosthesis of claim 21, wherein to remediate distracting sounds perceived at the first ear of the recipient during delivery of test stimulation to the second ear of the recipient via the second hearing prosthesis, the one or more processors are configured to: deliver testing remediation stimulation to the first ear of the recipient, wherein the testing remediation stimulation is delivered concurrently with delivery of the test stimulation to the second ear of the recipient and is configured to at least reduce an effect of a perception of the distracting sounds at the first ear of the recipient on a perception of the test stimulation by the recipient via the second ear. However, in the same field of endeavor, Boesen disclose a device wherein to remediate distracting sounds perceived at the first ear of the recipient during delivery of test stimulation to the second ear of the recipient via the second hearing prosthesis (Boesen; Para [0031]-[0033];), the one or more processors are configured to: deliver testing remediation stimulation to the first ear of the recipient (Boesen; Para [0031]- [0033];), wherein the testing remediation stimulation is delivered concurrently with delivery of the test stimulation to the second ear of the recipient and is configured to at least reduce an effect of a perception of the distracting sounds at the first ear of the recipient on a perception of the test stimulation by the recipient via the second ear (Boesen; Para [0031]-[0033];). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the remediation taught by Boesen as testing assistance in the method taught by Lindemann. The motivation to do so would have been to increase resistance against testing signals interferences.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al (US 6,118,877) in view of Thomasson (US 2007/0206825 A1) and further in view of Margolis et al (US 2012/0130271 A1) and further in view of Shennib (US 2015/0025413 A1)
Regarding claim 26, Lindemann et al in view of Thomasson and further in view of Margolis disclose the first hearing prosthesis of claim 24, but do not expressly disclose wherein remediating the distracting sounds comprises: delivering clinical noise masking stimulation to the first ear of the recipient to mask the ambient noise. However, in the same field of endeavor, Shennib discloses a method wherein remediating the distracting sounds comprises: delivering clinical noise masking stimulation to the first ear of the recipient to mask the ambient noise (Shennib; Para [0052]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the noise masking taught by Shennib as testing assistance in the method taught by Lindemann. The motivation to do so would have been to improve the sound outputted by the hearing device.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651